 iii the Matter Of INTERNATIONAL SHOE CO.,WOODRIVER TANNERSandINTERNATIONAL ASSOCIATION OF MACHINISTS,DISTRICT No. 9,A. F. L.Case No. R-5078.Decided April 3, 1943Mr. Richard O. Romer,of St. Louis, Mo., for the Company.Mr. W. C. Hamilton,of St. Louis, Mo., for the I. A. M.Miss Viola James,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Association of Machinists,District No. 9, affiliated with the American Federation of Labor, hereincalled the I. A. M., alleging that a question affecting commerce hadarisen concerning the representation of employees of InternationalShoe Company, Wood River Tanneries, Wood River, Illinois, hereinan appropriate hearing upon due notice before Laurence A. Whitlow,Trial Examiner.Said hearing was held -at St. Louis, Missouri, onMarch 25,1943.The Company and the I. A. M. appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.'The Trial Examiner's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.On April 1 and 6, 1943, theCompany and the I. A. M., respectively, filed briefs which the Boardhas considered.Upon the entire record in the case, the Board makes the. following:,FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYInternational Shoe Company, a Delaware corporation with its prin-cipal offices in St. Louis, Missouri, owns and operates the Wood RiverTanneries, a hide conversion plant at Wood River, Illinois.Certainemployees at this plant are involved herein. In 1942 the plant proc-1United Leather Workers International Union, Local No 31, affiliated with the AmericanFederation of Labor, , herein called the Leather workers, although served with notice,made no appearance.49 N. L. R B., No. 13.73 74DEiCISIONS OF NATIONAL LABOR RELATIONS BOARD-essed hides1valued at $9,000,000, approximately 90 percent of which wasreceived from points outside the State of Illinois.During the sameyear approximately 99 percent of the finished leather was sent toInternational Shoe Company factories throughout the United States.Byproducts of the plant, consisting of splits, hair, and glue stock, aresold on the open market.The Company admits that in its operation'sat the Wood River plant it is engaged in commerce within the meaningof the National Labor Relations Act.II.THE ORGANIZATIONINVOLVEDInternational Association of Machinists, District No. 9, affiliatedwith the American Federation of Labor, is a labor organization ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn February 22, 1943, the I. A. M. requested recognition as thebargaining represeliative of certain employees of the Company.OnFebruary 23, 1943, the Company replied by letter, stating that sincethe Board had refused to issue notice of hearing in a previous matter,Case No. 14-R-515, it would be improper for the Company to enterinto a discussion concerning bargaining rights.In Case No. 14-R-515, the Board sustained the action of the Re-gional Director in dismissing the petition of the I. A. M. in view ofa then existing bargaining agrement between the Company and theLeather Workers, which covered an industrial unit. In that case theI.A. M. sought to establish the same craft unit that it now seeks.As the contract expires April 30, 1943, we find that it is not a bar tothe present proceeding.The Company also contends that the Board's establishment of anindustrial unit and the subsequent bargaining with the Leather Work-ers on that basis prevent the existence' of a' question concerning 'repre-sentation herein.We dismiss this contention for the reasons appearingin Section IV, below.The Regional Director's statement, introduced into evidence at the,hearing, indicates that the I. A. M. - represents a substantial numberof employees in the unit hereinafter' found to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of emploves of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.,'The Regional Director reported that the I. A. M submitted 27 authorization cards,all dated in December 1942, and all of which bore apparently genuine original signatures ;26 contained the names of pet sons on the Company'spay roll of February 20, 1943,which listed 31 persons in the unit alleged as appropriate.- INTEIRNATIONALSHOE, CO.IV.THE APPROPRIATE UNIT75The I.A. M. seeks to establish a craft unit of employees who areclassified on the Company's pay roll as machinists,plant mechanics,field mechanics,a blacksmith welder, mechanics'helpers,shop me-chanics, first and second class power plant maintenance and generalpower plant maintenance employees,maintenance helpers,and powerplant helpers.3The Company maintains that an industrial unit isthe only appropriate unit,By a consent election in 1939, the Leather Workers was certifiedas the exclusive bargaining agent for the Company's employees inan'industrial unit, and it has bargained with the Company since 1939on that basis:As stated above, the Company contends that the priorunit determination and subsequent successful bargaining relations withthe LeatherWorkersprecludes the establishment of a craft unit.TheLeather, Workers,however, was the only labor organization that wasa party to the 1939 procedure, and no claim was made for the estab-lishment of a smaller unit.Under such circumstances we find thatthe prior unit determination does not prevent the establishment of asmaller unit at this time if such a unit is otherwise appropriate.'Moreover,it appears that prior to the hearing the Leather Workersrelinquished its right to bargain for the employees in the unit soughtby the I. A. M. and so notified the Company.The Company further opposes the establishment of a craft unit onthe ground that its plant operates as an integrated whole and,hence,the large unit is the only appropriate unit.The plant employs ap-proximately 1,300 persons'and consists of Tanneries Nos. 1 and 2, theSplit Tannery and various auxiliary units,including the pigmentand chemical departments and the hide house. There are alsoauxiliary service units such as the maintenance department and thepower plant, in which there are approximately 50 to 60 employees.The I.A. M. seeks to include in the unit about 28 employees from thisgroup. who are eligible to membership in the I. A. M., and wouldexclude the others, such as carpenters,pipe fitters,truck drivers, etc.,who are eligible to other craft unions.The employees whom theI.A. M. would include are referred to.in the record as the'inechanicalcrew.They are machinists,mechanics and their helpers,and they3In its petitionthe I. A.Aldescribed the unit as the "mechanical crew of the main-tenance department,including shop mechanics and helpers,fieldmechanics and helpers,plant machinists and helpers,power plantmachinists and helpers,and blacksmith-welders,and excluding electricians,operating engineers,foremen spending all their time in purelysupervisory duties and all other employees of the Company."The parties'agreed that thepay roll correctly classifies the employees sought by the I. A. M.4 SeeMatter ofBethlehem Steel Company(Boston Paids)andPattern Makers Leagueof North America(A. F. L ),39 N.L R B. 1230;Hoffman Beverage Co.andInternationalBrotherhood of Firemen and Oilers,Local #55, etc,8 N. L. R.B. 1367; also seeMatterof Tampa Florida Brewery,IncandInternational Union of United Brewery, Flour,Cereald Soft Drink Workers of America,Local #18G,42N. L.R. B. 642. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstitute,a well-established and skilled craft.Moreover,it appearsthat approximately 85 percent of them have shown their preferencefor the I. A. M. as a bargaining agent.We find that they are properlyan appropriate unit.We find that the employees of the Company in the mechanical crewof the maintenance department,including machinists,plant mechanics',fieldmechanics,the blacksmith welder, mechanics'helpers, shopmechanics,first and second class power plant maintenance and gen-eral power plant maintenance employees,maintenance helpers, andpower plant helpers, but excluding foremen who have supervisoryduties and all other employees of the Company,constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9(b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately, preceding the date of our Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with InternationalShoe Co.,Wood River Tanneries, Wood River, Illinois, an electionby secret ballot'shall be conducted as early as possible, but not laterthan thirty(30) days from the date of this Direction,under thedirection and supervision of the Regional Director for the FourteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 10, of said Rules andRegulations,among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction,including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves inperson at the polls, but excluding any who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by International Association of Machinists,District No. 9,affiliatedwith the American Federation of Labor, for the purposesof collective bargaining.